Citation Nr: 0107051	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 21, 1976, to May 
13, 1977.  He had five months and nine days of active 
military service prior to May 21, 1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1999 
rating decision by the Boston, Massachusetts Regional Office 
(RO).


REMAND

The appellant asserts that he is unable to secure or maintain 
gainful employment because of service-connected 
thrombophlebitis of the right lower extremity.

A review of the records dating from 1997 until the most 
recent in January 1998 reveals that the veteran has sought 
extensive and ongoing VA outpatient and inpatient treatment, 
primarily for cardiac disease and psychiatric disability.  It 
has been noted that he has been on anticoagulation therapy 
for a history of deep venous thrombosis.  Additionally, on an 
April 1999 application for TDIU, the veteran indicated that 
he was in receipt of Social Security Administration (SSA) 
disability benefits.  In cases where the level of disability 
experienced by a claimant is at issue, SSA records are often 
relevant, and the VA's duty to assist includes obtaining such 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 526 (1992).  Consequently, 
in light of the veteran's assertions that he is totally 
disabled on account of his thrombophlebitis, and because it 
appears that SSA records are likely relevant to his claim 
before VA, such records should be sought along with any more 
recently prepared VA records.

The record also reflects that the appellant was most recently 
evaluated for VA compensation purposes in September 1999.  He 
complained of constant leg pain and edema which required him 
to take breaks to elevate his legs to relieve the symptoms.  
The veteran also indicated that he had a tingling/painful 
sensation in both legs.  Examination disclosed findings that 
included Grade I pitting edema, early stasis dermatitis 
changes, reduced pedal and tibialis anterioris pulses, and 
loss of hair on the right.  Following examination, the 
examiner noted that there was evidence of peripheral vascular 
disease of the left leg, and evidence of vascular venous 
insufficiency of both legs.  In light of the need to secure 
additional records, and because of the time that has passed, 
the Board finds that another examination would be 
appropriate.

Finally, it should be pointed out that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO has not yet 
considered the veteran's TDIU claim in the context of the new 
law, nor has the veteran had an opportunity to prosecute the 
claim in that context.  Consequently, in order to ensure the 
veteran due process of law, and to avoid the possibility of 
prejudice, the Board will remand the claim to the RO.  
38 C.F.R. § 19.9 (2000).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
additional records of relevant treatment the veteran may have 
received for his lower extremities, to include those from VA 
and SSA.  The action should also include providing the 
veteran with an examination so that medical opinion evidence 
can be obtained as to whether service-connected disability 
renders the veteran unemployable.   38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any additional VA 
records of relevant treatment.

2.  The RO should contact the SSA and 
request documentation regarding the 
award of disability benefits, including 
the medical records upon which any 
decision was based.  Any records 
received should be associated with the 
claims folder.

3.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo a comprehensive 
examination of his service-connected 
disabilities.  All necessary tests and 
studies should be performed.  The 
examiner(s) should then offer an opinion 
as to whether the veteran's service-
connected disabilities result in 
functional limitations so severe that he 
is incapable of obtaining or maintaining 
employment as a result thereof, or 
whether inability to work is 
attributable to other medical causes.  A 
complete rationale for the opinion(s) 
expressed should be provided.

4.  The RO should review the report of 
the examination(s) to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.

5.  The RO should thereafter take 
adjudicatory action on the claim here in 
question.  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


